DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Response to Amendment
The Amendment filed July 25, 2022 has been entered. Claims 1-3, 6, 8-10, 12-13 and 15-18 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 8-10, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Ma et al. (US 2018/0085011 A1) (hereinafter – Ma).

Regarding claim 1, Klaassen discloses A circulatory dynamic measuring apparatus comprising (Abstract and entire document):
at least one processor configured to (Para. [0108], “In the illustrated embodiment, the wrist-worn device includes one or more processors 82, memory 84, a display 86, one or more input/output devices 88, a data bus 90, an ICG/EKG unit 92, the PPG sensor 64, and a PPG sensor control unit 94.”):
acquire an electrocardiogram of a subject (Para. [0101], “In many embodiments, the wrist-worn device 10 includes electrodes used to generate an EKG trace and an ICG trace for the subject and a PPG sensor to generate a PPG signal for the subject.”);
acquire a pulse wave of an upper arm of the subject (Para. [0101], “In many embodiments, the wrist-worn device 10 includes electrodes used to generate an EKG trace and an ICG trace for the subject and a PPG sensor to generate a PPG signal for the subject.” See also para. [0007], “For example, the user may engage sensors of the wrist-worn device with another part of their body (e.g., arm, fingers, sternum, ear) or the user may need to engage the arm on which the wrist device is worn (e.g., volume or pressure oscillometry).”);
calculate a pulse wave transmit time from the acquired electrocardiogram and pulse wave, the pulse wave transmit time being a sum of a time period from an R wave in the electrocardiogram to a start of a rising of an aortic root blood pressure and a time period for the pulse wave to reach the upper arm from the subject's heart through an artery (FIG. 2 and para. [0101], “A pulse arrival time (PAT) 20 is the time between the peak (R) of the EKG trace and arrival of the blood pressure pulse at the wrist-worn device 10. As the left ventricle contacts, pressure builds within the left ventricle to a point where the pressure exceeds pressure in the aorta thereby causing the aortic valve to open.”); and
calculate information that relates to a cardiac function of the subject by using the calculated pulse wave transmit time (Para. [0013], “A relative blood pressure value may be determined in response to a first pulse transit time (PTT) identified from a difference between the ventricular ejection time and the pulse arrival time. An absolute reference blood pressure measurement obtained in coordination with the relative blood pressure may be received from an accurate reference measurement device and the absolute blood pressure of the relative blood pressure value determined in response to a difference between the relative blood pressure and the absolute reference blood pressure.”),
and calculating a change over time in the pulse wave transmit time, with respect to the pulse wave transmit time calculated from the pulse wave at a predetermined timing (Para. [0083], “As a result, variation in corresponding variables in equation (1), for example, arterial wall thickness (h), artery diameter (D), and Young's modulus of the artery at zero pressure (E.sub.0), will change the relationship between blood pressure and how fast the blood pressure pulse travels through the respective artery.” And para. [0007], “Passive tracking is particularly ideal as blood pressure values may be obtained consistently, frequently, and/or continuously over a period of time for potentially longer and more accurate and complete data sets as this approach is not dependent on user compliance and eliminates any artifacts”);
calculate a blood pressure based on the pulse wave (Para. [0013], “A relative blood pressure value may be determined in response to a first pulse transit time (PTT) identified from a difference between the ventricular ejection time and the pulse arrival time. An absolute reference blood pressure measurement obtained in coordination with the relative blood pressure may be received from an accurate reference measurement device and the absolute blood pressure of the relative blood pressure value determined in response to a difference between the relative blood pressure and the absolute reference blood pressure.”); and 
produce a display image on a display in which (FIG. 2 and para. [0108], “a display 86”): 
an acquisition time when the electrocardiogram and the pulse wave are acquired is displayed together with the information that relates to the cardiac function of the subject, the information being based on the pulse wave transmit time obtained from the electrocardiogram and the pulse wave that is acquired at the acquisition time (Para. [0111], “The generated ICG/EKG digital data and the PPG sensor digital data can be transferred to, and stored in, the RAM 98 for any suitable subsequent use. For example, the data can be: 1) processed by the one or more processors 82 to determine PTTs and corresponding blood pressure values for the subject, 2) displayed on the display 86, and/or 3) output via the input/output devices 88 for any suitable purpose such as to a health care professional and/or a monitoring service.”); and
Klaassen fails to disclose the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization.
However, in the same field of endeavor, Ma teaches the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization (FIG. 14A-14C and associated paragraphs, see also para. [0054], “The wearable or portable device, or the mobile device may display or report, or store at least some of the acquired signals, information, the retrieved relevant data, the calculated one or more physiological parameters of interest, or the like, or a combination thereof. The display or report may be provided to a subject, a user other than the subject, the server, or another device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include a displays taught by Ma in order to measure blood pressure control mechanisms (Para. [0003], “Continuous and non-invasive blood pressure monitoring may allow the investigation of transient changes in blood pressure and thus may give insights into mechanisms of blood pressure control. There is a need for a system and method to monitor blood pressure continuously in a non-invasive and cuffless way with certain accuracy.”).
Regarding claim 2, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, wherein the processor is configured to acquire the pulse wave which is superimposed on a cuff internal pressure of a cuff attached to the upper arm of the subject, in a state where a pressure that is equal to or higher than an atmospheric pressure is applied to the upper arm by the cuff (Para. [0084], “For example, an oscillometric blood pressure measurement cuff can be used to measure one or more blood pressure values for the subject at or at about the same time as when corresponding one or more PTTs are determined for the subject via the wrist-worn device 10.”).
Regarding claim 3, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 2, wherein the processor is configured to acquire the pulse wave during a process of changing a cuff pressure which is applied to the upper arm by the cuff attached to the upper arm of the subject, in order to measure a blood pressure (Para. [0084], “For example, an oscillometric blood pressure measurement cuff can be used to measure one or more blood pressure values for the subject at or at about the same time as when corresponding one or more PTTs are determined for the subject via the wrist-worn device 10.”).
Regarding claim 6, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, wherein the processor is configured to produce the display image further in which the information that relates to the cardiac function of the subject is displayed in a form of a two-dimensional graph in which the acquisition time is an abscissa of the two-dimensional graph, and the information that relates to the cardiac function of the subject and that is based on the pulse wave transit time obtained from the electrocardiogram and the pulse wave that are acquired at the acquisition time of the abscissa is an ordinate of the two-dimensional graph (FIGS. 2, 8 and 9).
Regarding claim 8, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, further comprising: the display configured to output the blood pressure and the information that relates to the cardiac function of the subject (FIGS. 2, 8 and 9).
Regarding claim 9, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, further comprising: the display configured to output the display image (FIGS. 2, 8 and 9).
Regarding claim 10, Klaassen discloses A circulatory dynamic measuring method comprising (Abstract and entire document):
acquiring an electrocardiogram of a subject (Para. [0101], “In many embodiments, the wrist-worn device 10 includes electrodes used to generate an EKG trace and an ICG trace for the subject and a PPG sensor to generate a PPG signal for the subject.”);
acquiring a pulse wave of a subject (Para. [0101], “In many embodiments, the wrist-worn device 10 includes electrodes used to generate an EKG trace and an ICG trace for the subject and a PPG sensor to generate a PPG signal for the subject.” See also para. [0007], “For example, the user may engage sensors of the wrist-worn device with another part of their body (e.g., arm, fingers, sternum, ear) or the user may need to engage the arm on which the wrist device is worn (e.g., volume or pressure oscillometry).”);
calculating a pulse wave transmit time from the acquired electrocardiogram and pulse wave, the pulse wave transmit time being a sum of a time period from an R wave in the electrocardiogram to a start of a rising of an aortic root blood pressure and a time period for the pulse wave to reach the upper arm from the subject's heart through an artery (FIG. 2 and para. [0101], “A pulse arrival time (PAT) 20 is the time between the peak (R) of the EKG trace and arrival of the blood pressure pulse at the wrist-worn device 10. As the left ventricle contacts, pressure builds within the left ventricle to a point where the pressure exceeds pressure in the aorta thereby causing the aortic valve to open.”);
calculating information that relates to a cardiac function of the subject by using the calculated pulse wave transmit time (Para. [0013], “A relative blood pressure value may be determined in response to a first pulse transit time (PTT) identified from a difference between the ventricular ejection time and the pulse arrival time. An absolute reference blood pressure measurement obtained in coordination with the relative blood pressure may be received from an accurate reference measurement device and the absolute blood pressure of the relative blood pressure value determined in response to a difference between the relative blood pressure and the absolute reference blood pressure.”);
calculate a blood pressure based on the pulse wave (Para. [0013], “A relative blood pressure value may be determined in response to a first pulse transit time (PTT) identified from a difference between the ventricular ejection time and the pulse arrival time. An absolute reference blood pressure measurement obtained in coordination with the relative blood pressure may be received from an accurate reference measurement device and the absolute blood pressure of the relative blood pressure value determined in response to a difference between the relative blood pressure and the absolute reference blood pressure.”); and 
produce a display image on a display in which (FIG. 2 and para. [0108], “a display 86”): 
an acquisition time when the electrocardiogram and the pulse wave are acquired is displayed together with the information that relates to the cardiac function of the subject, the information being based on the pulse wave transmit time obtained from the electrocardiogram and the pulse wave that is acquired at the acquisition time (Para. [0111], “The generated ICG/EKG digital data and the PPG sensor digital data can be transferred to, and stored in, the RAM 98 for any suitable subsequent use. For example, the data can be: 1) processed by the one or more processors 82 to determine PTTs and corresponding blood pressure values for the subject, 2) displayed on the display 86, and/or 3) output via the input/output devices 88 for any suitable purpose such as to a health care professional and/or a monitoring service.”); 
wherein calculating the information that relates to the heart cardiac function of the subject comprises calculating a change over time in the pulse wave transmit time, with respect to the pulse wave transmit time calculated from the pulse wave at a predetermined timing (Para. [0083], “As a result, variation in corresponding variables in equation (1), for example, arterial wall thickness (h), artery diameter (D), and Young's modulus of the artery at zero pressure (E.sub.0), will change the relationship between blood pressure and how fast the blood pressure pulse travels through the respective artery.” And para. [0007], “Passive tracking is particularly ideal as blood pressure values may be obtained consistently, frequently, and/or continuously over a period of time for potentially longer and more accurate and complete data sets as this approach is not dependent on user compliance and eliminates any artifacts”).
Klaassen fails to disclose the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization.
However, in the same field of endeavor, Ma teaches the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization (FIG. 14A-14C and associated paragraphs, see also para. [0054], “The wearable or portable device, or the mobile device may display or report, or store at least some of the acquired signals, information, the retrieved relevant data, the calculated one or more physiological parameters of interest, or the like, or a combination thereof. The display or report may be provided to a subject, a user other than the subject, the server, or another device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include a displays taught by Ma in order to measure blood pressure control mechanisms (Para. [0003], “Continuous and non-invasive blood pressure monitoring may allow the investigation of transient changes in blood pressure and thus may give insights into mechanisms of blood pressure control. There is a need for a system and method to monitor blood pressure continuously in a non-invasive and cuffless way with certain accuracy.”).
Regarding claim 12, Klaassen discloses A non-transitory computer-readable recording medium in which a program causing a computer to execute the circulatory dynamic measuring method according to claim 10 is recorded (Abstract and entire document and see claim 10, above).
Regarding claim 13, Klaassen discloses A circulatory dynamic measuring method comprising (Abstract and entire document):
acquiring an electrocardiogram of a subject (Para. [0101], “In many embodiments, the wrist-worn device 10 includes electrodes used to generate an EKG trace and an ICG trace for the subject and a PPG sensor to generate a PPG signal for the subject.”);
acquiring a first pulse wave in a first portion of the subject (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values. Still further, a third band may monitor an entirely different diagnostic than blood pressure (e.g., heart rate monitor). The user may selectively choose between the first, second, or third bands for the desired sensor monitoring and may further interchange the bands at any time period as desired (e.g., a fourth band comprising a passive BCG/PPG sensor combination for night time blood pressure monitoring and a fifth band comprising an active ECG/PPG sensor combination for day time blood pressure monitoring) via a releasable coupling feature.”);
acquiring a second pulse wave in a second portion of the subject, the second portion being different from the first portion (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values. Still further, a third band may monitor an entirely different diagnostic than blood pressure (e.g., heart rate monitor). The user may selectively choose between the first, second, or third bands for the desired sensor monitoring and may further interchange the bands at any time period as desired (e.g., a fourth band comprising a passive BCG/PPG sensor combination for night time blood pressure monitoring and a fifth band comprising an active ECG/PPG sensor combination for day time blood pressure monitoring) via a releasable coupling feature.”);
calculating a first pulse wave transmit time from the electrocardiogram and the first pulse wave which are acquired, the first pulse wave transmit time being a sum of a time period from an R wave in the electrocardiogram to a start of a rising of an aortic root blood pressure and a time period for the first pulse wave to reach the first portion of the subject from the subject's heart through an artery (FIG. 2 and para. [0101], “A pulse arrival time (PAT) 20 is the time between the peak (R) of the EKG trace and arrival of the blood pressure pulse at the wrist-worn device 10. As the left ventricle contacts, pressure builds within the left ventricle to a point where the pressure exceeds pressure in the aorta thereby causing the aortic valve to open.”);
calculating a second pulse wave transit time from the electrocardiogram and the second pulse wave which are acquired (FIG. 2 and para. [0101], “A pulse arrival time (PAT) 20 is the time between the peak (R) of the EKG trace and arrival of the blood pressure pulse at the wrist-worn device 10. As the left ventricle contacts, pressure builds within the left ventricle to a point where the pressure exceeds pressure in the aorta thereby causing the aortic valve to open.” The other devices that can obtain ppg sensors would be the second pulse wave transit time);
calculate a blood pressure based on the pulse wave (Para. [0013], “A relative blood pressure value may be determined in response to a first pulse transit time (PTT) identified from a difference between the ventricular ejection time and the pulse arrival time. An absolute reference blood pressure measurement obtained in coordination with the relative blood pressure may be received from an accurate reference measurement device and the absolute blood pressure of the relative blood pressure value determined in response to a difference between the relative blood pressure and the absolute reference blood pressure.”); and 
produce a display image on a display in which (FIG. 2 and para. [0108], “a display 86”): 
an acquisition time when the electrocardiogram and the pulse wave are acquired is displayed together with the information that relates to the cardiac function of the subject, the information being based on the pulse wave transmit time obtained from the electrocardiogram and the pulse wave that is acquired at the acquisition time (Para. [0111], “The generated ICG/EKG digital data and the PPG sensor digital data can be transferred to, and stored in, the RAM 98 for any suitable subsequent use. For example, the data can be: 1) processed by the one or more processors 82 to determine PTTs and corresponding blood pressure values for the subject, 2) displayed on the display 86, and/or 3) output via the input/output devices 88 for any suitable purpose such as to a health care professional and/or a monitoring service.”); and
Klaassen fails to disclose the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization.
However, in the same field of endeavor, Ma teaches the blood pressure and the information that relates to the cardiac function of the subject are displayed in synchronization (FIG. 14A-14C and associated paragraphs, see also para. [0054], “The wearable or portable device, or the mobile device may display or report, or store at least some of the acquired signals, information, the retrieved relevant data, the calculated one or more physiological parameters of interest, or the like, or a combination thereof. The display or report may be provided to a subject, a user other than the subject, the server, or another device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include a displays taught by Ma in order to measure blood pressure control mechanisms (Para. [0003], “Continuous and non-invasive blood pressure monitoring may allow the investigation of transient changes in blood pressure and thus may give insights into mechanisms of blood pressure control. There is a need for a system and method to monitor blood pressure continuously in a non-invasive and cuffless way with certain accuracy.”).
Regarding claim 15, Klaassen discloses A non-transitory computer-readable recording medium in which a program causing a computer to execute the circulatory dynamic measuring method according to claim 13 is recorded (Abstract and entire document and see claim 13, above).
Regarding claim 17, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, wherein the cardiac function is a heart contraction function of the subject (Para. [0101], “The prominent peak (R) of the EKG trace corresponds to beginning of contraction of the left ventricle.”).
Regarding claim 18, Klaassen discloses The circulatory dynamic measuring method according to claim 13, further comprising displaying the first pulse wave transmit time, the second pulse wave transmit time, and the difference between the first pulse wave transmit time and the second pulse wave transmit time in synchronization (Para. [0111], “Such trending data can be generated for any suitable time period, for example, for one or more days, one or more weeks, one or more months, and/or one or more years. One or more blood pressure values and/or associated trending data can be: 1) stored in the RAM 98, 2) displayed on the display 86, and/or 3) output via the input/output devices 88 for any suitable purpose such as to a health care professional and/or a monitoring service.” Trending data can include multiple pulse waves and pulse wave transit times.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Ma et al. (US 2018/0085011 A1) (hereinafter – Ma) in further view of Makkonen et al. (US 2014/0288445 A1) (hereinafter – Makkonen).

Regarding claim 16, Klaassen discloses The circulatory dynamic measuring apparatus according to claim 1, Klaassen fails to disclose wherein the at least one processor is further configured to: calculate a time period from a start of a rising of the pulse wave to a notch, and calculate the information that relates to the heart cardiac function of the subject by dividing the calculated pulse wave transmit time by the time period from the start of a rising of the pulse wave to the notch.
However, in the same field of endeavor, Makkonen teaches wherein the at least one processor is further configured to: calculate a time period from a start of a rising of the pulse wave to a notch, and calculate the information that relates to the heart cardiac function of the subject by dividing the calculated pulse wave transmit time by the time period from the start of a rising of the pulse wave to the notch (Para. [0049], “These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc. Beat-to-beat time can be calculated for example as the time between consecutive rises. The pulse wave velocity can be calculated using the distance between radial and brachial measurement location divided by the time difference between for example rises in the signals. Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include a cardiac function equation as taught by Makkonen in order to provide accurate values (Para. [0037], “The proposed solution provides a user-friendly, stress-minimizing and still accurate method for measuring and monitoring blood pressure information. The configuration is inherently robust, because positioning of the pressure sensors in respect of the artery is not as sensitive to errors as adjusting the elements in the conventional optical arrangements. In addition, calibration of the device is quick and easy, and can be implemented without measurements with additional reference equipment.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-10, 12-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the arguments directed towards Klaassen failing to disclose the “upper arm” requirements of the claims, the arguments are not persuasive. Klaassen explicitly and implicitly  considers the upper arm, see para. [0007], “para. [0007], “For example, the user may engage sensors of the wrist-worn device with another part of their body (e.g., arm, fingers, sternum, ear) or the user may need to engage the arm on which the wrist device is worn (e.g., volume or pressure oscillometry).” It is well established in the art how pulse transit time considers the distance in the calculations. If the sensor is placed on the arm, this is a different distance and a different calculation. Klaassen substantially discussing the distance to the wrist does not exclude the consideration for placing the sensors on the arm, as it directly mentions. While the rejection is a 102 requiring anticipation, it is separately noted that a person having ordinary skill in the art very well knows these characteristics of the sensors and the difference between upper arm measurements and wrist measurements. These arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791